252 F.2d 959
Anthony B. CASSIUS, Plaintiff-Appellant,v.Lee MORTIMER, Glenn Neville, as Ancillary Executor of the Estate of Jack Lait, deceased, Crown Publishers, Inc. and American Book-Stratford Press, Inc., Defendants-Appellees.
No. 266.
Docket 24936.
United States Court of Appeals Second Circuit.
Argued March 25, 1958.
Decided March 25, 1958.

Appeal from the United States District Court for the Southern District of New York; John M. Cashin, Judge.


1
Squadron & Alter, New York City (Howard M. Squadron, New York City, and Allen M. Lewin, New York City, on the brief), for plaintiff-appellant.


2
Townley, Updike, Carter & Rodgers, New York City (James W. Rodgers, New York City and Andrew L. Hughes, New York City, on the brief), for defendant-appellant Crown Publishers, Inc.


3
Weisman, Celler, Allan, Spett & Sheinberg, New York City (Adolph Kaufman, New York City and Ralph J. Schwarz, Jr., New York City, on the brief), for defendant-appellee American Book-Stratford Press, Inc.


4
Before CLARK, Chief Judge, LUMBARD, Circuit Judge, and DIMOCK, District Judge.


5
PER CURIAM.


6
Judgment affirmed in open court.